Rose, J.,
dissenting.
Under court instructions open to criticism, the jury in the county in which the Overton bank failed found that defendant made a false report of the financial condition of the bank with the intention of deceiving officers of the banking department. The alleged false report was that the Overton bank had credit in the Omaha bank for $27,-798.69, whereas the correct amount was $17,798.69—a discrepancy of $10,000. To convict defendant the jury had to find beyond a reasonable doubt that he thus intended to deceive some one connected with the banking department. Affirmance of. the conviction requires a decision that the evidence, according to rules of the criminal law, is sufficient to prove the criminal intent of defendant beyond a reasonable doubt. It is a fact that the Overton bank had in the Omaha bank credit for $17,-798.69. Defendant’s explanation of the discrepancy is that he sent a 10,000-dollar note to the Omaha bank and gave the Overton bank credit therefor, assuming the note would be accepted and inserting in his report the sum of the two items, or $27,798.69. A letter from the Omaha bank to defendant as president of the Overton bank stated that the 10,000-dollar note was returned unaccepted. De-, fendant had many times obtained credit in the manner indicated and it was reasonable for him to assume the credit would be extended in this instance, his brother-in-law being president of the Omaha bank. Defendant admitted the error, but testified it was committed without any criminal intention. There was an explanation of dates consistent with innocence. Criminal intent essential to a conviction rests on doubtful inferences which do not seem to overcome the presumption of innocence, the positive evidence of innocence, and the reasonable explanation supported by circumstances and by direct and convincing *629testimony. I am not convinced that the evidence is sufficient to prove the criminal intent of defendant beyond a reasonable doubt.